Case: 18-10567      Document: 00514808211         Page: 1    Date Filed: 01/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-10567                               Fifth Circuit


                                  Summary Calendar                           FILED
                                                                       January 24, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk

                                                 Plaintiff-Appellee

v.

ARIEL BROWN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CR-6-2


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Ariel Brown pleaded guilty to one count of conspiracy to distribute
methamphetamine and was sentenced below the guidelines range to 50 months
of imprisonment. She now appeals, asserting that the district court erred in
(1) applying a two-level U.S.S.G. § 2D1.1(b)(1) enhancement based on the
possession of a dangerous weapon and (2) failing to correct a false statement
in her presentence report (PSR). Finding no reversible error, we affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10567     Document: 00514808211      Page: 2    Date Filed: 01/24/2019


                                  No. 18-10567

      First, reviewing the district court’s application of the § 2D1.1(b)(1)
enhancement for clear error, we find none. United States v. King, 773 F.3d 48,
52 (5th Cir. 2014). The district court’s application of the enhancement is
plausible in light of the record as a whole, which includes evidence that Brown
(1) resided with co-conspirators who stored drugs, drug proceeds, and firearms
in a safe and (2) helped one of those co-conspirators hide an AR-15 type rifle
from law enforcement. See id.; United States v. Cisneros-Gutierrez, 517 F.3d
751, 764-65 (5th Cir. 2008). Brown’s arguments to the contrary based on the
type of guns involved and her professed lack of actual knowledge fail to
demonstrate clear error.
      Second, we are also unpersuaded by Brown’s argument, unsupported by
citation to relevant authority, that the district court erred in failing to delete a
portion of her PSR that it discredited and did not consider in imposing the
sentence. Cf. United States v. Ramirez-Gonzalez, 840 F.3d 240, 248 n.6 (5th
Cir. 2016). Because her initial brief did not adequately raise her argument
that the district court failed to comply with Federal Rule of Criminal Procedure
32(i)(3)(C), see Macklin v. City of New Orleans, 293 F.3d 237, 241 n.2 (5th Cir.
2002), we decline to consider that argument, see United States v. Davis, 602
F.3d 643, 648 n.7 (5th Cir. 2010).
      AFFIRMED.




                                         2